DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, on lines 1-2, replace "a cholesteric liquid crystal layer" with --a first substrate and a second substrate which are opposite to each other, a cholesteric liquid crystal layer between the first substrate and the second substrate, a horizontally-oriented alignment layer between the cholesteric liquid crystal layer and the first substrate, and another horizontally-oriented alignment layer between the cholesteric liquid crystal layer and the second substrate; --.
Claim 17, on lines 2-3, replace "a cholesteric liquid crystal layer" with --a first substrate and a second substrate which are opposite to each other, a cholesteric liquid crystal layer between the first substrate and the second substrate, a horizontally-oriented alignment layer between the cholesteric liquid crystal layer and the first 
Claim 21, on lines 2-6, delete “the liquid crystal cell comprises a first substrate and a second substrate which are opposite to each other, the cholesteric liquid crystal layer is between the first substrate and the second substrate, a horizontally-oriented alignment layer is between the cholesteric liquid crystal layer and the first substrate, and another horizontally-oriented alignment layer is between the cholesteric liquid crystal layer and the second substrate;”

Authorization for this examiner’s amendment was given in a correspondence with applicant’s representative, Michael J. Musella on 12/17/2021 (copy of the correspondence is attached).
	Allowable Subject Matter
Claims 1-21 are allowed.
 The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of “ A pressure sensor, comprising: a liquid crystal cell comprising a first substrate and a second substrate which are opposite to each other, a cholesteric liquid crystal layer between the first substrate and the second substrate, a horizontally-oriented alignment layer between the cholesteric liquid crystal layer and the first substrate, and another horizontally-oriented alignment layer between the cholesteric liquid crystal layer and the second substrate; a liquid crystal state 
Similarly, Regarding Claim 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 17, and specifically comprising the limitation of “A pressure detecting method, wherein the pressure detecting method is based on a pressure sensor, the pressure sensor comprises a liquid crystal cell comprising a  first substrate and a second substrate which are opposite to each other, a cholesteric liquid crystal layer between the first substrate and the second substrate, a horizontally-oriented alignment layer between the cholesteric liquid crystal layer and the first substrate, and another horizontally-oriented alignment layer between the cholesteric liquid crystal layer and the second substrate; a liquid crystal state detector module and a pressure finder module, and the liquid crystal cell comprises a pressure receiving surface; the pressure detecting method comprises: by the liquid crystal state detector module, detecting a liquid crystal arrangement state in the cholesteric liquid crystal layer in a situation where a pressure is applied on the pressure receiving surface of the liquid crystal cell; by the pressure finder module, finding a value of the pressure corresponding to the liquid crystal arrangement state from a pre-stored correspondence table.” Including the remaining limitations.  

Examiner Note; The closest found Prior Art reference to the claims is found in Gross (US Patent No. 6,606,540) who discloses: a pressure sensor (title), comprising: a liquid crystal cell (col. 2, lines16-18, the LC is inside of a structure (cell)) comprising a cholesteric liquid crystal layer (col. 2, line 51-55), a liquid crystal state detector module (image sensor) (col. 2, lines 57-60, image sensor detects light coming through) and a pressure finder module  (col. 2,lines 61-65, pressure determination software), wherein the liquid crystal cell comprises a pressure receiving surface (col. 2, line 58, subject to pressure); the liquid crystal state detector module (image sensor) is configured to detect a liquid crystal arrangement state in the cholesteric liquid crystal layer (col. 2, line 51-55) in a situation where a pressure is applied on the pressure receiving surface (line 58, subject to pressure) of the liquid crystal cell (lines 61-65); and the pressure finder module (pressure determination software) is configured to find a value of the pressure corresponding to the liquid crystal arrangement state from a pre-stored correspondence table (lines 61-65, the software has data stored that is compared against the change in the light pattern to determine the pressure).  
However, the structure of Gross is a robotic hand without the claimed cell structure of claim 1 which includes alignment layers not found in or usable in the robotic hand of Gross.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879